        Case: 3:20-cv-00492-wmc Document #: 10 Filed: 12/11/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KENNETH W. PENDLETON,

        Plaintiff,
                                                    Case No. 20-cv-492-wmc
   v.

MADISON KIPP CORPORATION,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                             12/11/2020
        Peter Oppeneer, Clerk of Court                        Date
